DETAILED ACTION
	This Office action is in response to the application filed 2 December 2020.  Claims 1-8 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0311133 A1 to Tomita (hereinafter “Tomita”).
Regarding claim 1, Tomita (Figs. 16-17) discloses a semiconductor device comprising: 
a semiconductor substrate SB (¶ 0033); 
an oxide film PL (¶ 0042) provided on an upper surface of the semiconductor substrate SB; 
a guard ring GR (¶ 0038) provided on the upper surface of the semiconductor substrate (Figs. 14-15); and 
an organic insulating film PO2 (¶ 0052) directly contacting the oxide film PL in a termination region between the guard ring GR and an outer edge portion of the semiconductor substrate (Fig. 17), wherein a groove TR (¶ 0046) is provided on the upper surface of the semiconductor substrate SB in the termination region, and the groove is embedded with the organic insulating film PO2 (Fig. 17).
Regarding claim 2, Tomita (Figs. 16-17) discloses the semiconductor device according to claim 1, further comprising an adhesion film PO1 (¶¶ 0048; 57) provided between the oxide film PL and the organic insulating film PO2 in the termination region (Fig. 17), wherein adhesion between the adhesion film PO1 and the organic insulating film PO2 is higher than adhesion between the organic insulating film PO2 and the oxide film PL (compare higher surface area of PO1 in physical contact with PO2, with lower surface area of PO2 in physical contact with PL), and adhesion between the adhesion film PO1 and the oxide film PL is higher than adhesion between the organic insulating film PO2 and the oxide film PL (compare higher surface area of PO1 in physical contact with PL, with lower surface area of PO2 in physical contact with PL).
Regarding claim 4, Tomita discloses the semiconductor device according to claim 2, wherein a plurality of the adhesion films PO1 are provided (PO1 is interpreted to comprise a plurality of adhesion films of the same material).
Regarding claim 6, Tomita (Figs. 16-17) discloses the semiconductor device according to claim 2, further comprising an insulating protective film PO1 covering the guard ring GR, wherein the adhesion film PO1 is made of the same material as the insulating protective film (Fig. 17).
Regarding claim 7, Tomita (Figs. 16-17) discloses the semiconductor device according to claim 1, wherein the organic insulating film PO2 is polyimide (¶ 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claims 1-2 above, and further in view of US 2019/0267455 A1 to Lin et al. (hereinafter “Lin”).
Regarding claim 5, Tomita discloses the semiconductor device according to claim 2, wherein adhesion film PO1 is an insulating material (¶ 0057), however fails to expressly disclose wherein the adhesion film PO1 is a Tetraethoxysilane film.  In the same field of endeavor, Lin (cover figure) discloses a semiconductor device with a dielectric layer 126 including Tetraethoxysilane film (¶ 0026 - also disclosing other art-recognized materials suitable for use in insulating layers of semiconductor devices).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Lin in the device of Tomita for the purpose of utilizing an art-recognized alternative material known to be suitable for use in insulating/adhesion films in semiconductor devices (Lin, ¶ 0026).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 1 above, and further in view of US 2018/0138272 A1 to Ebihara et al. (hereinafter “Ebihara”).
Regarding claim 8, Tomita discloses the semiconductor device according to claim 1, however fails to expressly disclose wherein the semiconductor substrate is made of a wide-band-gap semiconductor.  In the same field of endeavor, Ebihara discloses a semiconductor device including a semiconductor substrate is made of a wide-band-gap semiconductor (¶ 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Ebihara in the device of Tomita for the purpose of using an art recognized alternative semiconductor material known to be suitable for use in semiconductor substrates, as exemplified by Ebhihara at ¶ 0040.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
29 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813